BROWN, District Judge.
I am of the opinion that the complainant is entitled to a preliminary injunction upon the authority of the following cases: Heaton Peninsular Button Fastener Co. v. Eureka Specialty Co., 77 Fed. 288, 25 C. C. A. 267, 35 L. R. A. 728; Cortelyou v. Lowe, 111 Fed. 1005, 49 C. C. A. 671; Tubular Rivet & Steel Co. v. O’Brien (C. C.) 93 Fed. 200. See, also, Victor Talking Machine Co. et al. v. The Fair (decision of the Circuit Court of Appeals for the Seventh Circuit, January session, 1903) 123 Fed. 424; Bement v. National Harrow Co., 186 U. S. 70, 90, 22 Sup. Ct. 747, 46 L. Ed. 1058. A preliminary injunction in the form prayed for, however, would be too broad, since it would cover the making and selling of duplicating ink for legitmate purposes, and sales in which the complainants’ right would not be either directly or indirectly infringed. A decree may be presented so limited as to obviate this objection, and otherwise framed according to the prayer of the biU.